

116 HR 976 IH: Air Traffic Noise and Pollution Expert Consensus Act of 2019
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 976IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Mr. Lynch (for himself, Mr. Krishnamoorthi, Mr. Ted Lieu of California, Ms. Eshoo, Mr. Raskin, Mr. Smith of Washington, Mr. Quigley, Mr. Sherman, Ms. Brownley of California, Mr. Lipinski, Mr. Lowenthal, Ms. Speier, Ms. Judy Chu of California, Mrs. Napolitano, Ms. Schakowsky, Ms. Bass, Ms. Norton, Mr. Suozzi, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to enter into appropriate
			 arrangements with the National Academies of Sciences, Engineering, and
			 Medicine to provide for a report on the health impacts of air traffic
			 noise and pollution, and for other purposes.
	
 1.Short titleThis Act may be cited as the Air Traffic Noise and Pollution Expert Consensus Act of 2019. 2.Health impacts of air traffic noise and pollution (a)StudyThe Administrator of the Federal Aviation Administration shall enter into appropriate arrangements with the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine under which the Division will—
 (1)not later than 30 days after the date of enactment of this Act, convene a committee of experts in health and environmental science to examine the various health impacts of air traffic noise and pollution; and
 (2)issue a corresponding expert consensus report that sets forth current scientific knowledge relating to the various health impacts of air traffic noise and pollution.
 (b)ReportUpon completion of the consensus report, the Division shall transmit the report to— (1)the Administrator;
 (2)the Secretary of Health and Human Services; (3)the Administrator of the Environmental Protection Agency;
 (4)the Committee on Transportation and Infrastructure and the Committee on Oversight and Reform of the House of Representatives; and
 (5)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate.
				